      Case 3:20-cv-00051-DPM Document 21 Filed 01/25/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

JOSEPH R. HESS                                              PLAINTIFF

v.                       No. 3:20-cv-51-DPM

CHRISTIAN UNDERWOOD                                       DEFENDANT

                               ORDER
     Unopposed motion to extend deadlines, Doc. 20, granted.
Discovery deadline extended to 22 February 2021. Dispositive motions
due by 22 March 2021.
     So Ordered.
                                 _________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                  25 January 2021
